   Case 3:19-md-02885-MCR-GRJ Document 1752 Filed 04/07/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS                        Case No. 3:19md2885
EARPLUG PRODUCTS
LIABILITY LITIGATION
                                             Judge M. Casey Rodgers
This Document Relates to All Cases           Magistrate Judge Gary R. Jones


                          PRETRIAL ORDER NO. 73
                      Plaintiff Leadership Reappointments

      On May 22, 2019, the plaintiff leadership team for this litigation was

appointed to a one-year term, expiring on May 22, 2020, with the option to apply for

reappointment annually. See PTO 7, ECF No. 376. On May 17, 2020, the plaintiff

leadership team was reappointed to another one-year term, expiring on May 21,

2021. See PTO 38, ECF No. 1131. This Order establishes the reappointment

application process for the term beginning in May 2021.

      All plaintiffs’ counsel who wish to apply for reappointment to their leadership

positions   must   submit   a   request   for   reappointment    to   chambers     at

flnd_rodgers@flnd.uscourts.gov, by close of business on May 7, 2021.               A

submission should only include a request to be reappointed, identifying the position

sought. The submission need not detail the nature and scope of the attorney’s work

over the past year, or the time and resources expended. The Court will review the

submissions and, as necessary, consult with Lead and Co-Lead Counsel, as well as
   Case 3:19-md-02885-MCR-GRJ Document 1752 Filed 04/07/21 Page 2 of 2
                                                                        Page 2 of 2


committee/subcommittee chairs, about the productivity and effectiveness of the

leadership structure and team. Thereafter, the Court will make further inquiry if

necessary and/or enter a reappointment order.

      SO ORDERED, on this 7th day of April, 2021.


                               M. Casey Rodgers
                               M. CASEY RODGERS
                               UNITED STATES DISTRICT JUDGE
